Stayton, Associate Justice.
There being no county court in Jefferson county, with civil jurisdiction, an appeal might be prosecuted from a justice’s court to the district court, under the same rules and regulations as to a county court, had there been one with civil jurisdiction in the county. Const., art. 5, sec. 22; Gen. Laws 1879. It is contended that, as the judgment in this case was for only $14.00, an appeal would not lie from the justice’s court.
This would be true if the sole matter in controversy was only that sum. This question was considered in the case of Brazoria county v. Calhoun, 61 Tex. 223.
In that case it was held, that, although a judgment rendered in a justice’s court was for a sum less than $20.00, an appeal could be taken and heard, if the matter in controversy exceeded in value $20.00. The reason for this ruling is given in that case, and conforms to the ruling made by the court of appeals, upon the same question.
The law now in force does not confine the right to appeal to cases in which the judgment of the justice’s court exceeds $20.00, but gives it when such may be the judgment, or when “the amount in controversy shall exceed” that sum. R. S., 1165, 1638.
The matter of controversy between the appellant and appellees was not the sum which the former claimed to be due to him by Ingalls, but the right to establish and foreclose a lien on the boat, which was claimed by appellees. This was shown to be of value greater than $20.00.
In Marshall v. Taylor, 7 Tex. 235, it was held, that the matter in controversy was not only the debt, but also the security given for its payment.
The jurisdiction of the several courts is determined, in reference to some classes of cases, by the value of the “matter in controversy;” but in some instances the word “amount” is used instead of the word “matter.” It is believed, however, that the words in the connections in which they are so used in the constitution and in Bevised Statutes, arts. 1165, 1638, are used in the same sense.
Any other construction would lead to results evidently never contemplated.
As the value of the boat, on which the appellant sought to establish and foreclose a lien, was greater than $20.00, we are of the opinion that the district court had jurisdiction of the case, on appeal.
There is no assignment of error calling in question the correctness *344of the ruling of the district court in refusing to establish and foreclose a lien on the boat, and the judgment will be affirmed.
Affirmed.
[Opinion delivered January 26, 1886.]